DETAILED ACTION 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/11/2021 has been entered.
Response to Arguments
Applicant's arguments, pg. 11, filed 8/11/2021 regarding the substance of the interview, status of the claims, and support for the amendments is hereby acknowledged. Claims 1-20 are pending. 
Applicant's arguments, pg. 11, filed 8/11/2021 regarding the rejection of claims under 35 U.S.C. 112 is hereby acknowledged. In view of the amendments to the claims, the rejection under 35 U.S.C. 112 is withdrawn. Based on the amendments to the independent claims to delete a limitation comprising “expected”, the examiner will apply an interpretation to dependent claims 7 and 16 that is consistent with the applicant’s amendments to the independent claims. 
Applicant's arguments, pg. 11-12, filed 8/11/2021 regarding the rejection of claims under 35 U.S.C. 103 is hereby acknowledged. In view of the amendments to the claims, a new grounds of rejection will be provided with newly found prior art reference(s) in order to take into account the new interpretation of the claims in light of the limitations not previously presented. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7 and 16 recites the limitation "based on determining that the client is not expected", however, the limitation was deleted in the amendments to independent claims 1 and 10. There is insufficient antecedent basis for this limitation in the claim. For the purpose of compact prosecution, based on the amendments to the independent claims to delete a limitation comprising “expected”, the examiner will apply an interpretation to dependent claims 7 and 16 that is consistent with the applicant’s amendments to the independent claims.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Krasadakis; Georgios et al.  US 20170289596 A1 (hereafter Krasadakis) and in further view of Beaven; Travis Lee et al. US 20170351470 A1 (hereafter Beaven) and in further view of Oh; Hyun Oh et al. US 20180067187 A1 (hereafter Oh) and in further view of Soundararajan; Padmanabhan et al. US 20150189378 A1 (hereafter Soundararajan).
Regarding claim 1, “a computer-implemented method, comprising: defining, by one or more processors, a venue comprising at least one monitor for viewing content, wherein the at least one monitor comprises a viewing angle and the at least one monitor is viewable by an individual situated within a viewing cone, wherein the viewing cone is defined by the viewing angle and within a pre-determined perpendicular distance from the at least one monitor” Krasadakis teaches  para 23, 30, 61 teaches display devices, comprising processors, for viewing content comprising a viewing angle stating “As mentioned herein, the term "viewing area" refers to a public area in which a person may view content on a public identifying, by the one or more processors, based on communicating with location services on each client of a plurality of clients, a plurality of users entering the venue, wherein each client of the plurality of clients comprises a wireless device associated with a respective user of the plurality of users, and wherein each wireless device comprises a gyroscope and an accelerometer; determining, by the one or more processors, in real time, for each user of the plurality of users and for each monitor of at least one monitor, a likelihood that the user is viewing the at least one monitor, wherein the determining comprises, for each user: determining, by the one or more processors, in real time, if a current location of the client is within the viewing cone; based on determining that the client is within the viewing cone, determining, by the one or more processors, a trajectory of the client, the trajectory comprising a direction of movement of the user through the venue, based on accessing the gyroscope and the accelerometer of the client to determine the direction of the movement of the user through the venue during a given time; based on determining the trajectory of the client, and the direction of the movement of the user through the venue during the given time, utilizing the trajectory to determine, by the one or more processors, if the client is within the predetermined perpendicular distance from the at least one monitor at the given time” Krasadakis teaches identifying users based on client device within a viewing area in real time without disclosing a cone nor referencing a trajectory in relation to a confidence level as claimed (see Krasadakis identify users based on client device, [0020][0035][0069] wherein location services corresponds to sensors including, inter alia, accelerometer, gyroscope, GPS); (user detection using GPS, [0035]; obtaining device client device location and user determining, by the one or more processors, in real time, if a current location of the client is within the viewing cone; based on determining that the client is within the viewing cone, determining, by the one or more processors, a trajectory of the client, the trajectory comprising a direction of movement of the user through the venue).  
	In an analogous art, Beaven teaches the deficiencies of Krasadakis in an invention for a computer-implemented method, comprising: defining, by one or more processors, a venue comprising at least one monitor for viewing content, wherein the at least one monitor comprises a viewing angle and the at least one monitor is viewable by an individual situated within a viewing cone, wherein the viewing cone is defined by the viewing angle and within a pre-determined perpendicular distance from the at least one monitor” Beaven teaches para 0001, 0116-0123 system comprises a computing system for implementing a multi-user display for smart signs in real time comprising processors; Beaven para 33-36 teaches the field-of-view area 204 (i.e., geometrical shape of element 204 comprises a viewing cone in Figs. 2A-2C) may be preset by an administrator or determined by the smart sign to be a particular perpendicular distance from a monitor wherein a device is in from of an less than a certain distance away from said monitor corresponds to a perpendicular distance. In at least one embodiment, the smart sign may utilize ultrasonic sensors, rangefinders, or other sensors to determine the environment around the smart sign, such as walls, hallways, etc., to determine the field-of-view area 204, such as at what distance or area can a user properly view the smart sign 102 wherein different locations are implemented as venues in para 19. Regarding “identifying, by the one or more processors, based on communicating with location services on each client of a plurality of clients, a plurality of users entering the venue, wherein each client of the plurality of clients comprises a wireless device associated with a respective user of the plurality of users, and wherein each wireless device comprises a gyroscope and an accelerometer; determining, by the one or more processors, in real time, for each user of the plurality of users and for each monitor of at least one monitor, a likelihood that the user is viewing the at least one monitor, wherein the determining comprises, for each user: determining, by the one or more processors, in real time, if a current location of the client is within the viewing cone; based on determining that the client is within the viewing cone, determining, by the one or more processors, a trajectory of the client, the trajectory comprising a direction of movement of the user through the venue, based on accessing the gyroscope and the accelerometer of the client to determine the direction of the movement of the user through the venue during a given time; based on determining the trajectory of the client, and the direction of the movement of the user through the venue during the given time, utilizing the trajectory to determine, by the one or more processors, if the client is within the predetermined perpendicular distance from the at least one monitor at the given time” Beaven teaches all the elements of the limitation except “wherein each wireless device comprises a gyroscope and an accelerometer” (see Krasadakis above reference gyroscope and accelerometer sensor) and see also Beaven para 22, 31-33, 37-41, 43, 45-47, 57-58, 71, 92 teaches identifying a plurality of clients entering a designed field of view area in a venue based on the clients’ tracked directional proximity (i.e., trajectory); see also [0077] disclosing a process interpreted as implemented by computing processors wherein Process 400 proceeds to decision block 404, where a determination is made whether there are any mobile communication devices in proximity to the smart sign. In various embodiments, the smart sign is configured to detect the presence of one or more mobile communication devices that are in proximity to the dynamic smart sign 102, such as by using a beacon or other proximity detector. See also [0120] The mobile communication device tracker module 710 utilizes the proximity detector 732 to determine and track mobile communication devices 108 that are in close proximity to the dynamic smart sign 102. Regarding “based on determining that the client is within the pre-determined perpendicular distance assigning, by the one or more processors, a confidence level to the user, wherein a higher confidence level indicates a greater likelihood the user is viewing the at least one monitor and a lower confidence level indicates a lower likelihood the user is viewing the at least one monitor at the given time; based on the assigning comprising assigning the higher confidence level to the user, accessing the client to obtain characteristics of the user, and altering, by the one or more processors, content delivered via the monitor at the given time based on the characteristics to include an advertisement for a given product; and determining, by the one or more processors, if the user purchases the product at the venue” Beaven teaches all the elements of the limitation except elements relating to a confidence level nor and determining, by the one or more processors, if the user purchases the product at the venue” see Beaven para 22, 31-33, 37-41, 43, 45-47, 57-58, 71, 80-85, 92 teaches identifying a plurality of clients entering a designed field of view area, that is perpendicular to element 102 in a venue based on the clients’ tracked directional proximity (i.e., trajectory) in order to display tailored content/advertisements related to each client’s user specific information (i.e., stored information corresponding to a profile).
	With respect to the deficiency of Beaven regarding a confidence level as claimed by the applicant, wherein Beaven does not reference utilizing a confidence level, Beaven teaches the field-of-view area 204 is a distance or area in which a user of a mobile communication device 108 can see, view, hear, interact with, or otherwise digest the content provided by the smart sign 102; [0031] determine if a mobile communication device 108 is within the field-of-view area 204 by employing one or more directional proximity detectors 117 or sensors to determine a location of the mobile communication device 108 relative to the smart sign 102; [0032] smart sign 102 is configured to receive signals from or communicate with mobile communication devices 108 via one or more short-range communication technologies, such as via Near Field Communication (NFC) protocols, Bluetooth Low Energy (BLE) protocols, Radio-frequency identification (RFID) technology, or other short-range communication technologies. Receipt of a message or signal from a mobile communication device 108 using a short-range communication technology may indicate that the mobile communication device 108 is in the field-of-view area 204 of the smart sign 102. Stated differently, Beaven teaches a client detected within a defined field of view is a distance or area in 
	In an analogous art, Oh teaches an invention for indoor localization using beacons to identify the location of a mobile device in proximity to a beacon by assigning a confidence level in relation to an RSSI – received signal strength indication)(Oh para 70, 79, 80, 84-87, 94-98, 104, 106-108, 116). Oh para 98, 253 teaches fine positioning is performed utilizing sensors within a mobile device comprising accelerometer and gyroscope.
	In an analogous art, Soundararajan provides a motivation for utilizing a confidence level and proximity data indicating that the corresponding person is sufficiency close to a portable device to determine and/or confirm that the person is located in the media exposure environment of a display monitor (para 23, 47, 81-83) and wherein sensors of the portable device are utilized to determine whether a person is in proximity to the media exposure environment (Soundararajan para 37, 40, 48, 64). Soundararajan para 67, 90 also disclose mobile device accelerometer utilized for determining presence of person utilizing the mobile device.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Krasadakis for equipment capable of recognizing when people are within a given viewing area of a particular display device, and reactively selecting and presenting content for the recognized people to either view or engage determining if user is watching content on a particular display device based on tracking information for mobile client device sensors, in the viewing 
As per claims 2 and 20, “transmitting, by the one or more processors, location data related to the plurality of users, wherein the location data comprises, for each user of the plurality of users, and for each monitor of at least one monitor, the likelihood that the user is viewing the at least one monitor” is further rejected on obviousness grounds as discussed in the rejection of claim 1 discussing how a determination of whether a person is within the viewing area/viewing cone and wherein Beaven para 26, 30 further 
As per claim 3, wherein the venue further comprises a plurality of sensors defining zones within the venue, the determining if the current location of the client is within the viewing cone comprising: querying, by the one or more processors, over an Internet connection, a portion of the plurality of sensors; responsive to the querying, obtaining, by the one or more processors, a current location of the client; and determining, by the one or more processors, if the current location is within the viewing cone” is further rejected on obviousness grounds as discussed in the rejection of claim 1 wherein Krasadakis para 30 teaches display device 100 is also configured to communicate over a network 150. More specifically, the I/O components 110 include a microphone 114, a camera 116, sensors 118, and a presentation device;  Krasadakis [0034] I/O ports 108 allow the display device 100 to be logically coupled to other devices and I/O components 110, some of which may be built in to display device 100 while others may be external. Specific to the examples discussed herein, I/O components 110 include a microphone 114, a camera 116, one or more sensors 118, and a presentation device 120. A person of ordinary skill in the art would have reasonably inferred that depending on the size of the venue, short range communication networks would not provide an adequate network to enable the I/O ports of the display device to communicate with remotely placed sensors 118 and would require a known network such as the Internet to obtain location data services from the mobile device as disclosed in the combination of prior art of record. See also Beaven para 26 teaches “The communication network may be configured to couple various computing devices to transmit data from one or more devices to one or more other devices. The communication network includes various wired or wireless networks that may be employed using various forms of communication technologies and topologies, such as, but not limited to, cellular networks, mesh networks, or the like. See also Beaven para 31-33, 48 further teaches utilizing a plurality of proximity detectors; para 26 element 102 can receive content from the content server or provide device-specific information regarding the 
As per claim 4, “wherein the determining the trajectory of the client further comprises communicating with the location services” is further rejected on obviousness grounds as discussed in the rejection of claim 1 wherein Krasadakis teaches (user tracking to determine location and movement comprising sensors for GPS, accelerometer, and a gyroscope [0035][0047]); See also Beaven para 22, 37-40 determining the trajectory comprises determining direction of mobile devices in relation to element 102.
As per claim 6, wherein viewing the at least one monitor comprises the user viewing content displayed on the at least one monitor for given period of time is further rejected on obviousness grounds as discussed in the rejection of claim 1 wherein Krasadakis teaches (timeframe, [0015]); see Beaven teaching user viewing monitor content for the period of time that the user is in the proximity of the field of view and determine when the viewer has exited the proximity in order to modify the content displayed on element 102 (Beaven para 29, 71, 95-97, 122).
As per claim 7, “based on determining that the client is not expected to be within the pre-determined perpendicular distance, assigning, by the one or more processors, the lower confidence level; and based on the assigning comprising assigning the lower confidence level to the user, transmitting, by the one or more processors, a notification to the client of the user, wherein the notification comprises the content viewable on the at least one monitor” is further rejected on obviousness grounds as discussed in the rejection of claim 1 wherein the combination of prior art references render obvious a limitation assigning higher confidence scores the closer the person is to a display device at a venue (e.g., Beaven element 102 and Krasadakis element 100) and wherein a person of ordinary skill in the art would have understood that based on the prior art, users within the field of , based on Krasadakis para 41, 53, 60-62, 65 (i.e., “a user 102 saying "take me there" or "give me directions" may cause the content retriever 128 to generate a QR code that, when scanned, provides a map or other location information (e.g., turn-by-turn directions on a smart watch) to a particular location of interest. The user may then scan the QR code and use the map or location information to find the location of interest. The map or location information may be conveyed to the user on their client device verbally, e.g., through a virtual assistant….”) teaches providing supplemental content when the user 102 is expected to leave to another location based on the requested supplemental content. [See Examiner’s Note: See prior art made of record but not relied upon: Snoussi; Hichem et al. US 20120154219 A1  wherein para [0012] and [0022] explaining RSSI, a confidence function, and an assumed correlation of a target from one instant to another; see also Aggarwal; Alok et al. US 20130053056 A1 para 0040-0042, 0056, 0061 explaining how a mobile device’s positions or possible positions comprises confidence values indicating a probability distribution and wherein a probability distribution may indicate trajectory for a likelihood that a mobile device is transitioning from a first area to a second area via a portal that is proximate to a current position estimate of a mobile device.]
As per claim 8, “wherein the identifying further comprises further comprises obtaining user preference information from the plurality of clients, the method further comprising: selecting, by the one or more processors, from the plurality of users, a group of users with a higher likelihood that each user of the group of users is viewing a first monitor of the at least one monitor; selecting, by the one or more processors, from the user preference information, user preference information associated with the group of users; applying, by the one or more processors, data analytics, to the user preference information associated with the group of users to identify at least one common user preference; and based on identifying the at least one common user preference, formulating and displaying, by the one or more processors, at the first monitor, content related to the at least one common user preference wherein the content related to the at least one common user preference comprises the altered content delivered via the monitor is further rejected on obviousness grounds as discussed in the rejection of claim 1 wherein Krasadakis teaches (joint recommendation, [0048]).
As per claim 9, “further comprising: based on determining that the client is within the pre-determined perpendicular distance, activating, by the one or more processors, sound on the monitor” is further rejected on obviousness grounds as discussed in the rejection of claim 1 wherein the combination of Krasadakis, Beaven, Oh, and Soundararajan (see e.g., Krasadakis para 19, 45; Beaven para 20, 85 personalized content comprises audio content to be displayed).
Regarding the computer program product of claims 10 – 18 and system claims 19-20, the claims are rejected based on claims 1 – 9, because the steps of the method claims are met by the disclosure of the apparatus and methods of the reference(s) as discussed in the rejection of claims 1-9 and because the steps of the method are easily converted into elements of computer implemented methods or system elements by one of ordinary skill in the art. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALFONSO CASTRO whose telephone number is (571)270-3950.  The examiner can normally be reached on Monday to Friday from 10am to 6pm. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Flynn can be reached. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ALFONSO CASTRO/Primary Examiner, Art Unit 2421